Opinion issued August 13, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00314-CV




LISA MICHELLE ALLEN,  Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee




On Appeal from the 315th District Court
 Harris County, Texas
Trial Court Cause No. 0705518J




MEMORANDUM OPINIONAppellee, Department of Family and Protective Services (DFPS), has filed a
motion to dismiss the appeal for want of jurisdiction.  We grant the motion.
          DFPS has attached to its motion, a certified copy of a July 13, 2007 order
appointing it as temporary managing conservator of A.M.F., a minor child and a
certified copy of the order being appealed, the decree for termination, signed by the
trial court on January 22, 2009.  Appeals of decrees such as this one, rendered under
subchapter E of Chapter 263 of the Texas Family Code, are governed by the rules of
the supreme court for accelerated appeals in civil cases and the procedures provided
by Family Code section 263.405.  See Tex. Fam. Code Ann. § 263.405(a) (Vernon
2008).  The Supreme Court’s rule for accelerated appeals requires that the notice of
appeal from judgments in such cases be filed within 20 days after the judgment is
signed.  Tex. R. App. P. 26.1(b); In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005).  
          Here, appellant, Lisa Michelle Allen, did not file her notice of appeal until
April 3, 2009, well after the 20-day deadline.  Accordingly, we grant DFPS’s motion,
and we dismiss the appeal for want of jurisdiction.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.